DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28,31,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 28, part B), iii), the limitation of “said at least one cavity” lacks prior antecedent basis. 
	All other claims depending on claim 28 are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-9,12,22,30 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1, as cited on form PTO-1449) in view of Shelor et al. (US 20150351325 A1), and Saffari et al. (US 20150257243 A1).
 	For claim 1, Blank teaches an indoor soilless plant cultivating system for emulating outdoor growing conditions including a daily day-night cycle by providing at least one module of plant growth towers (functional recitation to which Blank’s system can and does performed the intended function), wherein each of said modules, comprises: 
a) a plurality of stationary light fposts (300), each of which adapted to illuminate a predetermined sector of an indoor facility in accordance with a predetermined illumination signature (functional recitation to which the light posts can and do performed the intended function); 
b) a plurality of continually light elements (302,304; continually in that when the light elements are in use, they are producing continually lights for the plants; also, para. 0046 stated that one can adjust the durations and times of the light elements as desired, thus, one can have the light elements on continually as desired) mounted on each of said light posts that have a designed illumination range (para. 0046 stated that one can set the light elements with a desired intensity and wavelengths), such that a number and sequence of said mounted light elements are selected to generate the predetermined illumination signature (para. 0046 stated that the user can adjust the light elements as desired to have various intensity, times, durations, and wavelengths of emissions, which are plant-specific and sector-specific light signature depending on what types of plants are selected to be grown on the towers); 
c) at least three of said plant growth towers (104) that are exposable to the light generated at any given time by one or more of said plurality of light posts, wherein a peripheral portion of each of said at least three growth towers define together a circular module darkened interior region (similar to applicant’s fig. 1, the towers in fig. 1 of Blank can define a circular module darkened interior region; for example, fig. 1 of Blank, in the interior or middle region of at least 4-5 surrounding towers can be a darkened region and “circular” is an imaginary entity that one can create for the at least 4-5 towers in this region of fig. 1 of Blank; also, para. 0044 suggests that there are darkened interior region based on the suggested coverage 306; see the examiner’s illustration below) which is located beyond the illumination range of said plurality of light posts (depending on where the light posts are located, any region between these towers that light may not reached to due to the towers themselves blocking the light or other obstruction), and wherein said at least three plant growth towers are arranged in a symmetrical configuration with respect to a center of said circular darkened interior region (as shown in the examiner’s illustration below); 
e) a drive unit (162,202,204,206; para. 0040,0041) cyclically rotating each of said towers at a constant rate about a substantially vertical axis (para. 0041 states, for example, 4 revolutions a minute for the constant rate of rotation, or can be slower or faster depending on the particular application and plant type); also, para. 0047 states that the rotational speed can be paused); and 
f) irrigation means (110,108,114,116,122,etc.) for supplying the plants being cultivated in each of said towers with a nutrient-rich solution.  


    PNG
    media_image1.png
    877
    977
    media_image1.png
    Greyscale

However, Blank is silent about wherein the predetermined illumination signature of one or more of a first of said light posts emulates noon light conditions and the illumination signature of one or more of a second of said light posts emulates morning or afternoon light conditions; d) a directional lens provided with each of said plurality of light elements producing a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with on a periphery of one or two of said towers, causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to thereby ensure that said interior region will be darkened to aSerial Number: 15/557,194Page 8 radiation level less than a predetermined photosynthetically active radiation level for the plant being cultivated; the drive unit cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions, noon light conditions, afternoon light conditions and nighttime conditions in accordance with the illumination signature emitted by the light posts of the at least one module.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the drive unit of Blank cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period, depending on the particular application and the type of plants being grown in the system (Blank, para. 0041,0047).
Shelor et al. teach a plant cultivating system comprising a directional lens (145) provided with each of said plurality of light elements producing a light emitting angle (such is the function of light elements to produce light emitting angles) defining the predetermined sector illuminated by the emitted light (predetermined sector is where the user decided to place the light) and whose angular boundaries, in response to a selected distance (based on where the user places the light) from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential (such is the travel path of the lights coming out of a divergent lens) with on a periphery of one or two of said towers (185). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
The combination of Blank as modified by Shelor et al. would result in angular boundaries that are incident on a periphery of one or two of said towers (of Blank), causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to thereby ensure that said interior region will be darkened to aSerial Number: 15/557,194Page 8 radiation level less than a predetermined photosynthetically active radiation level for the plant being cultivated (functional recitation to which the diverging directions lens as modified by Shelor can and does performed the intended function when used with the tower system of Blank). 
Saffari et al. teach an illumination signature for growing plants, wherein the predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions (para. 0054,0059,0061 and fig. 4 graph of different times of the day). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
The combination of Blank as modified by Saffari et al. would result in the drive unit (of Blank) cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period so as to be sequentially exposed to morning light conditions provided by a first of the second light posts (light posts are taught by Blank that are implemented throughout the system as shown in fig. 1 and located as needed),Serial Number: 15/557,194 Page 12noon light conditions provided by one of the first light posts, afternoon light conditions provided by a second of the second light posts and nighttime conditions provided by said interior region in accordance with the illumination signature emitted by the light posts of the module (functional recitation to which the drive unit of Blank can perform the intended function with combination teaching from Saffari et al. of morning, noon, afternoon, etc. light periods).
The combination of Blank as modified by Shelor et al. and Saffari et al. are silent about that emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of continually operating light elements of Blank as modified by Shelor et al. and Saffari et al. with emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period, in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
For claim 4, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 1, and further teaches wherein each of the towers is configured with a plurality of mounting elements (para. 0022 of Blank) by each of which a corresponding plant is mountable at a different tower peripheral portion and is urged to grow outwardly from said peripheral portion, groups of said mounting elements being defined at different height levels of the tower.  
For claim 5, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 1, and further teaches wherein leaves of all of the plants being grown on one of the towers are exposed to a substantially uniform distribution of light emitted from the light elements mounted on an adjacent one of the light posts for a given emulated time period despite a height differential between the plants (implied in Blank as modified by Shelor et al. and Saffari et al. due to the structures and the intension of the system, esp. para. 0044,0047 of Blank).
 	For claim 6, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein the light elements are sufficiently small such that they have a density of no less than 40 light elements within a light post height of 50 cm and are mounted on each of the light posts in such a way that only one light element is mounted at any given height.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the light elements are sufficiently small such that they have a density of no less than 40 light elements within a light post height of 50 cm and are mounted on each of the light posts in such a way that only one light element is mounted at any given height in the system of Blank as modified by Shelor et al. and Saffari et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the type of plants being grown in the system, for each plant type requires its own light regiment).  In re Aller, 105 USPQ 233.
For claim 7, of Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 6, and further teaches wherein a segment of the light elements has a predetermined number and sequence of light elements (see figs. 6-7 of Blank for the light elements arrangement, and also para. 0044-0047 of Blank) arranged such that constituent beams emitted from the light elements of said segment are mixed within a conicalSerial Number: 15/557,194 Page 9distribution angle (from Shelor’s teaching of the diverging directional lens) to provide a photosynthetic photon flux density at the tower peripheral portion upon which the mixed beam impinges that stimulates photosynthesis for a given plant being grown (functional recitation to which the lights of Blank in combination with the directional lens of Shelor et al. can and do performed the intended function).  
For claim 8, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 7, and further teaches wherein the photosynthetic photon flux density at another tower peripheral portion being illuminated at the given emulated time period is substantially equal (functional recitation to which the lights of Blank in combination with the diverging directional lens of Shelor et al. can and do performed the intended function).  
For claim 9, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 9, and further teaches wherein the predetermined number and sequence of light elements are repeated along the height of the light post for all other segments (implied in the combination of Blank as modified by Shelor et al. and Saffari et al. because the lights have to be repeated during the whole time period of the plant’s growth cycle and not just one run; see also para. 0044-0047 of Blank).  
For claim 12, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 1, and further teaches wherein the indoor facility is isolated from outdoor conditions present outwardly from the facility (see fig. 1 of Blank and the specification which explains the intention of the system being indoor).  
For claim 22, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 1, and further teaches wherein the light elements mounted on each of the light posts are modulated to stimulate an improvement in plant metabolic processes (functional recitation to which the lights of Blank in combination with the directional lens of Shelor et al. can and do performed the intended function).  	 
For claim 30, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	have at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module in the system of Blank as modified by Shelor et al. and Saffari et al., depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day so as to illuminate an area that is greater than the area of the light elements can illuminate, especially when Blank teaches in para. 0046 stated that one can set the light elements with a desired intensity, wavelengths, etc. together with the angles from Shelor’s teaching of directional lens. 
Claims 28,31,32 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (as above) in view of Shelor et al. (as above), Saffari et al. (as above), and Friesth (US 20150196002 A1).
For claim 28, the limitation has been explained in the above, thus, please see above. Not explained are:  
a multi-story facility having at least one plant grown apparatus and light post area, and each plant grown apparatus and light post area is isolated from any outside light source and from outside humidity and temperature conditions; hence, the at least one module of plant growth apparatus positioned in the at least one plant grown apparatus and light post area, the plurality of stationary light posts mounted and positioned in the at least one plant grown apparatus and light post area, the plurality of plant growth towers mounted within said at least one cavity; and the towers that are exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution. 
Blank as modified by Shelor et al. and Saffari et al. teaches the plant system being in a facility (as taught in Blank with the overhead structure 106) having at least one plant grown apparatus (104 of Blank) and light post area (area occupied by ref. 300 of Blank), and each plant grown apparatus and light post area is isolated from any outside light source and from outside humidity and temperature conditions (fig. 1 of Blank shows a greenhouse that covers the plant grown apparatus and light post area, thus, isolates the plant grown apparatus and light post area from any outside light source and from outside humidity and temperature conditions); hence, the at least one module of plant growth apparatus positioned in the at least one plant grown apparatus and light post area (fig. 1 of Blank), the plurality of stationary light posts mounted and positioned in the at least one plant grown apparatus and light post area (as taught in Blank that multiple light tower 300 can be used next to growing tower 104, for example, in para. 0044), the plurality of plant growth towers mounted within said at least one cavity (cavity of the facility).
However, Blank as modified by Shelor et al. and Saffari et al. is silent about a multi-story facility, and the towers that are exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution.
Friesth teaches indoor soilless plant cultivating system comprising a multi-story facility (para. 0252). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plant cultivating system of Blank as modified by Shelor et al. and Saffari et al. be in a multi-story facility as taught by Friesth in order to provide mass production of growing plants. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the towers of Blank as modified by Shelor et al., Saffari et al. and Friesth be exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution, depending on the number of light posts the user wishes to have mounted in the system so as to have even distribution of light as needed by the plants. 
The combination of Blank as modified by Shelor et al., Saffari et al. and Friesth would result in a multi-story facility (as relied on Friesth) having at least one plant grown apparatus and light post area, and each plant grown apparatus and light post area is isolated from any outside light source and from outside humidity and temperature conditions (as taught in Blank).
For claim 31, Blank as modified by Shelor et al., Saffari et al. and Friesth is silent about wherein the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers in the system of Blank as modified by Shelor et al., Saffari et al. and Friesth, depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day so as to illuminate an area that is greater than the area of the light elements can illuminate. 
For claim 32, Blank as modified by Shelor et al, Saffari et al. and Friesth teaches the system according to claim 28, but is silent about wherein all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution even though different crops are being grown on two different towers of the plurality of towers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution even though different crops are being grown on two different towers of the plurality of towers in the system of Blank as modified by Shelor et al., Saffari et al. and Friesth, depending on the number of light posts the user wishes to have mounted in the system so as to have even distribution of light as needed by the plants.
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Blank fails to teach that each plant grown apparatus and light post area is isolated from any outside light source and from outside humidity and temperature conditions. The Examiner dismisses that failure despite the fact that Blank always teaches that ambient light is used with its growing towers.

 	Fig. 1 of Blank shows each plant grown apparatus and light post area are inside a building structure or greenhouse. Thus, that in itself would isolate from outside light source, humidity and temperature conditions. In addition, the claimed limitation does not indicate complete isolation, thus, even though some light, humidity, and temperature conditions might go through, it is still isolated from the environment. Furthermore, from para. 0047, Blank stated that the user can place the system in a facility with sunlight OR without natural sunlight because Blank stated that the user can use more light posts if there is no light or limited light is detected. Thus, this clearly would indicate that the  facility of Blank is isolated from any outside light source. 
Blank also fails to teach that the plant grown apparatus has "a complete tower rotation once every 24-hour period"; since Blank teaches its growing towers are continuously rotating (four revolutions a minute (see, paragraph 41)) or "may be paused when using the light tower" (see, paragraph 47).

 As stated in the above rejection, para 0041,0047 of Blank state that the revolutions can be adjusted accordingly depending on the particular application. While Blank mentioned 4 revolutions per minute, the choice of rotation speed would clearly be dependent on the type of plants being grown and how long light absorption is required so as to slow or speed up the rotation speed. Thus, one ordinary skill in the art would adjust the rotation speed to one revolution per 24-hour, or 4 revolutions per minute, or any other revolution N based on the particular application and plant type being grown in the system of Blank. 
While the light posts of the present application are stationary, the lighting assembly of Shelor is lowered if the light intensity received by the plants is less than required. While the plant growth towers of the present invention cyclically rotate about a substantially vertical axis so as to be sequentially exposed to different light conditions, the plants of Shelor are stationary. Since Shelor' s lighting assembly illuminates plants from above and not from the side, the combination of Blank and Shelor is NOT capable of teaching the producing of a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with a periphery of one or two of said towers.

Shelor was not relied on for light posts and how they are mounted, or growth towers. Shelor et al. were relied on for directional lens. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
In addition, Blank already teaches light posts similar to applicant and the lacking feature of Blank’s light posts is using a lens that is a directional lens. Thus, Shelor et al. are relied on for this directional lens in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).  In addition, as explained in the rejection above, Shelor et al. teach a plant cultivating system comprising a directional lens (145) provided with each of said plurality of light elements producing a light emitting angle (such is the function of light elements to produce light emitting angles) defining the predetermined sector illuminated by the emitted light (predetermined sector is where the user decided to place the light) and whose angular boundaries, in response to a selected distance (based on where the user places the light) from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential (such is the travel path of the lights coming out of a divergent lens) with on a periphery of one or two of said towers (185). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
Saffari fails to teach a plant cultivating system that comprises a multistory facility having at least one plant grown apparatus and light post area, wherein each plant grown apparatus and light post area is isolated from any outside light source and from outside humidity and temperature conditions; and at least one module of plant growth apparatus provided within said at least one plant grown apparatus and light post area, as recited in amended claim 28 of the present invention. Since the LED lights of Saffari illuminate the plants from above and not
from the side, the combination of Blank, Shelor, and Saffari is incapable of teaching the producing of a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with a periphery of one or two of said towers.

Saffari was not relied on for “a plant cultivating system that comprises a multistory facility having at least one cavity which is isolated from any outside light source and from outside humidity and temperature conditions; and at least one module of plant growth apparatus provided within said at least one cavity”. Thus, applicant’s argument is irrelevant in regard to Saffari. As stated in the above, Saffari et al. teach an illumination signature for growing plants, wherein the predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions (para. 0054,0059,0061 and fig. 4 graph of different times of the day). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
	In addition, Saffari was not relied on for how the lights are deployed or mounted in an overhead arrangement, thus, applicant’s argument is irrelevant. Blank already has light posts in mounting configuration similar to that of applicant, thus, there is no need to rely on Saffari or Shelor for mounting feature of the light posts. Saffari was relied on for the predetermined illumination signature or recipe and nothing more. For the angular boundary and peripheral comments, please see above rejection.
When Saffari alters the lighting during the day, Saffari is not emitting various light exposures to the plants at the same time. Instead, Saffari's overhead lighting system only generates a single light emission at a certain time period each day. Nowhere does Saffari teach, suggest, or provide motivation to have its lighting system generate morning light conditions, noon light conditions, afternoon light conditions, darkness at the same time as claimed.

 	As stated in the reection above, Saffari et al. are relied on for a predemtinered illumination signature that emulates noon light, morning light, or afternoon light conditions. Para. 0054,0059,0061 and fig. 4 graph of different times of the day of Saffari et al. teach these conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
To create further confusion, the Examiner asserts that Blank's (a) first light post can be generate morning light conditions, (b) second light post provide noon light conditions, and (c) third light post provide afternoon light conditions since "light posts are taught by Blank that are implemented throughout the system as shown in Figure I and located as needed." There is at least one major problem with that statement -Blank's Figure 1 does NOT illustrate any light
post, instead Figure 1 illustrates Blank' s preferred embodiment of no light posts - notice that there is no element identified by number 300. Blank wrote, "By including LEDs 304 of different emission wavelengths in the LED lamps 302,
the LED lamps 302 may be electronically-controlled to vary the intensity, times, durations, and wavelengths of emissions." (see, paragraph 46). That teaching means Saffari does not add any new information to Blank's teaching to alter emission during the day.
	Para. 0044-0047 of Blank clearly state that the light towers 300 can be used with growing towers 104. Even though fig. 1 did not illustrate the light towers together with the growing towers, one of ordinary skill in the art would concludes based on para. 0044-0047 that the light towers are located within the growing towers of fig. 1. For example, an excerpt from para. 0044 states “Accordingly, the light tower 300 shown in FIGS. 6 and 7 may be used with the growing tower 104 of approximately six feet in height, for example.” Certainly, from this excerpt, one can envision that from fig. 1, the light towers 300 are placed next to the growing towers 104. Another example, para. 0046 states “The growing tower 104 is rotating so that plants 112 on all sides of the growing tower 104 are provided substantially equal light. By including LEDs 304 of different emission wavelengths in the LED lamps 302, the LED lamps 302 may be electronically-controlled to vary the intensity, times, durations, and wavelengths of emissions, to optimize plant growth.”.  Another example, para. 0047 states “If a light tower 300 is chosen that fully illuminates the vertical grow tower 104 from top to bottom, the rotation of the tower 104 may be paused when using the light tower 300 for illumination. Hence, the system 100 can adapt in a number of ways to maintain adequate illumination of the plants 112 under varying environmental conditions such as intermittent cloud cover or nighttime.” Thus, it is clear that these light towers 300 are placed within the growing towers 104 in fig. 1. 
As previously expressed, Saffari teaches that a growing light's emissions can be altered when plants do not rotate. Saffari and Blank both teach that growing light's emissions can be altered when plants (a) do not rotate or (b) are rotated and paused ("paused" means the growing tower does not rotate for certain time periods). Based on those teachings, there is no teaching, suggestion, or motivation to alter Blank' s growing lights generating a single emission of light at certain times of the day and requiring its growing tower have pauses during its rotation, which is contrary to the claimed invention that offers multiple emissions of light at the same time (based on angular boundaries of light emitting angle) while the growing towers rotate through a 24 hour period.

 	Saffari et al. were not relied on for rotation, thus, applicant’s argument is mooted. Please see above for what the examiner relied on Saffari et al. for in the rejection. As for Blank, as stated in the above, Blank’s system can rotate at any desired speed depending on the particular application and plant type. 	
The Applicant respectfully responds that provision by a person skilled in the art of angular boundaries of the light emitting angle produced by each of the vertical light posts to be tangentially incident on a periphery of one or two towers should be considered as hindsight.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	There is no hindsight especially when Blank teaches the system similar to applicant’s. The features that are lacking in Blank are features that do not hindered operability of the system, thus, by combining Shelor and Saffari for these missing features in Blank, these features are known and not hindsighting into applicant’s invention. For example, directional lens as taught by Shelor are known to be used in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor). Thus, since light lacking in certain areas of Blank’s system is an issue, there is no reason why one of ordinary skill in the art would not employ the direction lens as taught by Shelor in the light posts of Blank because this would help in better distribution of lights to the plants. Likewise, Saffari teaches a predetermined illumination signature or recipe for the lights, thus, there is no reason why one of ordinary skill in the art would not employ the predetermined illumination signature or recipe as taught by Saffari in the lights of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
Firstly, as previously pointed out, Shelor and Saffari teach illumination apparatus that is deployed in an overhead arrangement, and that overhead light is incapable of producing a light emitting angle that is tangentially incident on a periphery of vertical towers, causing propagation of the emitted light to the interior region to be blocked. 

As stated in the above, Shelor and Saffari were not relied on for mounting of the lights as argued, thus, applicant’s argument is irrelevant. Please see the examiner’s explanation above as to what features in Shelor and Saffari that the examiner is relying on. 
Secondly, the structure proposed by Blank and Shelor, within which the growing system is positioned, is exposed to natural sunlight, and a person skilled in the art would not consider blocking the generated electric light, and certainly not by tangential incidence, simply because the plants being grown are exposed in any case to natural sunlight.

The examiner has explained this argument in the above, thus, please see above.

It therefore follows from Saffari that a selected lighting program is not common to all plants being grown, but is customized to achieve desired growth characteristics. In addition to the time-consuming procedure of having to determine which lighting program is best suited for a specific growth and for inputting the selected lighting program, the fruits or vegetables that are eventually harvested have an inferior taste since they are growth with unnatural growing conditions.
Time consuming and not common are not what is being claimed. What is being claimed that Saffari is relied on is “a predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions” and nothing more. As stated, para. 0054,0059,0061 and fig. 4 graph of different times of the day of Saffari teaches a predetermined illumination signature or recipe for the lights so as to mimic light conditions in various times during the day for the plants. In addition, applicant has no factual evidence that using the predetermined illumination signature or recipe of Saffari would produce an inferior taste than applicant’s invention. There are other factors that can influence a plant’s growth and taste and not just merely predetermined illumination signature or recipe, thus, applicant’s statement is unsupported. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643